Title: To Alexander Hamilton from William Heth, 29 February 1792
From: Heth, William
To: Hamilton, Alexander



Dear Sir
PrivateRichmond 29th Feby. 1792.

When at Petersburg the other day, I found an Idea prevailing that, Mr Randolph, the present Marshall, & myself, were about to exchange Offices, at which, I was a good deal surprised—tho’ it gave me no concern. But, on coming to Town this morning, it was suggested to me that Mr Randolphs friends might effect this exchange, without my knowledge or consent, by insinuating to the President that I had been consulted thereon, and that it was agreeable to me. This alarm’d me a good deal, and should such a scheme, be actually in contemplation, I know not, how to prevent its taking effect, but by thus assuring you, that nothing was ever farther from my intentions or wishes, than such an exchange, and to rely upon your aid and friendship, to prevent my being so greatly injured—by acquainting the President with the contents of this—should you think it expedient.
Some time ago, I received a confidential letter from a certain member of Congress, asking me—“if in case, the Office of Marshall should be made Worth from £600 to perhaps £1000 ⅌ Ann I would prefer it to the one I now hold.” Being somewhat flatterd and complimentd I answerd him cautiously, and, as delicately as I could declaring my own to be a more agreeable office, and more Suitable to my genius & talents—but that, I could not determine thereon, until I saw the new law and I wishd to consider more on the Subject. The same person it seems, wrote at same time to Mr Randolph and tho’ I cannot suppose him capable, of any double dealing, or any underhanded work, yet, I have been urgd to take this Step, to Secure myself against any Court Machinations, which, may be forming on this subject.
The Jealousy, which has dictated this measure, would not, perhaps have existed, had not Mr Randolphs appointment, with certain circumstances preceding it, occasiond universal astonishment, and what further his friends may have in view, cannot be known.
I must therefore, my dear Sir, rely upon you to prevent such an act of imposition and injustice, taking place. Pray favor me with a single line in answer to this, and believe me to be ⟨with⟩ every Sentiment, of respect, friendship & Es⟨teem⟩
D sir,   yr mo. Ob sert
Will Heth
The HonbleAlex Hamilton Esquire

